DETAILED ACTION
Response to Amendment
This action is responsive to the amendment filed on 1/27/2021.  Claims 1-20 are pending and have been examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 7, 11-15, and 17 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as anticipated by Giamei (US Publication Number 2020/0249948).

4.	In regards to claim 1, Giamei discloses an integrated circuit for context-coding, the integrated circuit comprising: a range decoder circuit (Giamei, Fig. 1B-2, paragraph 55, a central electronic complex [range decoder circuit] including the CPU to decode the instructions, the compress/decompress component, and memory holding the buffer) comprising: 
a history buffer configured to store values represented by symbols in a data stream (Giamei, paragraph 51-52, when an application compresses or decompresses a large data stream the operation include multiple calls to compress or decompress buffered portions of the data stream a buffer [store values], which is used to accumulate the history of uncompressed data [history buffer] by using a DEFLATE COVERSION CALL standard including descriptions for compressed data symbols which represent duplicate strings in the original form of the data); 
an expander circuit configured to insert the stored values into the data stream to expand the symbols in the data stream (Giamei, paragraph 51 and 641, a compress/decompress component [expander circuit] is used to decompress using the compressed data symbols from the input operand location to be decoded to provide uncompressed data stored to the output operand location [insert the stored values into the data stream]); 
a decoder circuit configured to decode a current symbol of the data stream based on values represented by one or more previous symbols that are prior to the current symbol in the data stream (Giamei, paragraph 51-52, an instruction decode unit decode instructions that use the DEFLATE standard which includes descriptions for compressed data symbols [decode current symbol] which represent duplicate strings in the original form of the data in the uncompressed form of the data [values represented by one or more previous symbols]); and 
one or more pointer conversion circuits configured to determine one or more locations within the history buffer that store the values represented by the one or more previous symbols of the data stream prior to or in parallel with the expander circuit inserting the values represented by the one or more previous symbols into the data stream (Giamei, paragraph 51, when the specified function is a DEFLATE Conversion Call, the contents of general register specifies to the system a number of parameters including the 
wherein the decoder circuit is configured to receive, from the history buffer, the values represented by the one or more previous symbols based on the locations within the history buffer determined by the one or more pointer conversion circuits (Giamei, paragraph 51 and 641, a compress/decompress component [expander circuit] is used to decompress using the compressed data symbols from the input operand location to be decoded to provide uncompressed data stored to the output operand location. Examiner notes the uncompressed data comes from the history buffer).
5.	As to claim 11, this claim is the method claim corresponding to the circuit claim 1 and is rejected for the same reasons, mutatis mutandis.

6.	In regards to claim 2, Giamei discloses the integrated circuit of claim 1, and further discloses wherein the expander circuit is configured to insert values represented by the one or more previous symbols into the data stream subsequent to or in parallel with the one or more pointer conversion circuits determining the one or more locations within the history buffer that store the values represented by the one or more previous symbols of the data stream (Giamei, paragraph 51 and 641, a compress/decompress component [expander circuit] is used to decompress using the compressed data symbols from the input operand location to be decoded to provide uncompressed data stored to the output operand location. Examiner notes the uncompressed data comes from the history buffer.  Examiner notes that is inherent that location of the contents in the history buffer is obtained prior to inserting the values from the history buffer).
7.	As to claim 12, this claim is the method claim corresponding to the circuit claim 2 and is rejected for the same reasons, mutatis mutandis.

 wherein the one or more pointer conversion circuits are configured to: receive a pointer value indicative of where values used for decoding the current symbol are to be retrieved from the history buffer (Giamei, paragraph 51, Symbols from the deflate standard include a pointer and a length of a duplicate string which describe the location and length of the duplicate string, which was previously processed, in relationship to the current location of data being processed); and convert the pointer value into a converted pointer value based on whether the one or more previous symbols are a literal symbol or a length-distance symbol to determine the one or more locations in the history buffer (Giamei, paragraph 70-71, the DEFLATE Conversion Call instruction performs functions related to transforming the state of data between the original (uncompressed) form of the data, and a compressed representation of the data including the symbols represent an individual byte of uncompressed data, referred to as a literal byte, or represent a reoccurring sequence of bytes of uncompressed data, referred to as a duplicate string)
9.	As to claim 13, this claim is the method claim corresponding to the circuit claim 3 and is rejected for the same reasons, mutatis mutandis.

10.	In regards to claim 4, Giamei discloses the integrated circuit of claim 3, and further discloses wherein to convert the pointer value, the one or more pointer conversion circuits are configured to: based on the one or more previous symbols being the length-distance symbol, convert the pointer value based on at least one of a length parameter or distance parameter of the length-distance symbol (Giamei, Fig. 8, paragraph 130, when the specified function is a DEFLATE Conversion Call specifies a parameter block with compressed data using a dynamic-Huffman table (DHT), stating codes for symbols representing literal bytes, duplicate string lengths [length-distance symbol], end-of-block (EOB) symbol, and duplicate ,
11.	As to claim 14, this claim is the method claim corresponding to the circuit claim 4 and is rejected for the same reasons, mutatis mutandis.

12.	In regards to claim 5, Giamei discloses the integrated circuit of claim 3, and further discloses wherein the pointer value comprises a pointer value indicative of where values are to be stored in the history buffer for at least one of: a match byte, wherein the match byte comprises values that are immediately subsequent to a set of values in the data stream defined by length and distance parameters of one or more of the previous symbols (Giamei, Table 3,  A compressed DHT used during the operation specifies a code which is in the sequence of codes specifying code lengths for literal bytes, and the code does not match any of the codes determined to represent the set of referenced code lengths, as specified earlier in the compressed DHT [match byte of reference code lengths]); and a previous byte, wherein the previous byte comprises values in the data stream that are immediately prior to the current symbol.
13.	As to claim 15, this claim is the method claim corresponding to the circuit claim 5 and is rejected for the same reasons, mutatis mutandis.

14.	In regards to claim 7, Giamei discloses the integrated circuit of claim 1, and further discloses wherein to decode the current symbol, the decoder circuit is configured to: determine context values based on the values represented by the one or more previous symbols; and decode the current symbol based on the determined context values (Giamei, Fig. 8, paragraph 130, when the specified function is a DEFLATE Conversion Call specifies a parameter block with compressed data using a dynamic-Huffman table (DHT), stating codes for symbols representing literal bytes, duplicate string lengths, end-of-block (EOB) ,
15.	As to claim 17, this claim is the method claim corresponding to the circuit claim 7 and is rejected for the same reasons, mutatis mutandis.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103) as being unpatentable over Giamei (US Publication Number 2020/0249948) as applied to claims 1 and 11 above, and further in view of Fischel (US Publication Number 2019/0340490).

18.	In regards to claim 6, Giamei discloses the integrated circuit of claim 3, and further discloses comprising: 
circuits configured to store information indicative of parameters of the one or more previous symbols, wherein each of the one or more circuits is associated with a respective one of the one or more pointer conversion circuits (Giamei, Fig. 8, paragraph 130, when the specified function is a DEFLATE Conversion Call specifies a parameter block with compressed data using a dynamic-Huffman table (DHT), stating codes for symbols representing literal bytes, duplicate string lengths, end-of-block (EOB) symbol, and duplicate string pointer distances [store information indicative of parameters of the one or more previous symbols]), 
wherein to convert the pointer value into the converted pointer value, the one or more pointer conversion circuits are configured to convert the pointer value into the converted pointer value based on the parameters of the one or more previous symbols stored in respective ones of the one or more queue circuits. (Giamei, paragraph 70-71, the DEFLATE Conversion Call instruction performs functions related to transforming the state of data between the original (uncompressed) form of the data, and a compressed representation of the data including the symbols represent an individual byte of uncompressed data, referred to as a literal byte, or represent a reoccurring sequence of bytes of uncompressed data, referred to as a duplicate string).
Giamei does not teach one or more queue circuits configured to store information indicative of parameters. Giamei teaches a DEFLATE Conversion Call instruction (Giamei, paragraph 70-71) and registers that hold parameter blocks including Huffman tables (Giamei, Fig. 8, paragraph 130), but noes not teach the use of queue circuits to store data parameters.
However, Fischel teaches one or more queue circuits configured to store information indicative of parameters (Fischel, paragraph 4, task queue circuit may be associated with a priority parameter). The combination teaches replacing the storage of registers with the storage of queue circuits to hold parameter block data.
At the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Giamei by the teachings of Fischel to use queue circuits to hold parameters. The modification would have been obvious because one of ordinary skill in the art at the time of the effective filing date would have been motivated to replace the previous storage device with the storage device of a queue circuit would predictable results in the organizational benefits of storing data in queues.
19.	As to claim 16, this claim is the method claim corresponding to the circuit claim 6 and is rejected for the same reasons, mutatis mutandis.

 wherein the current symbol comprises a first symbol, the integrated circuit further comprising: 
one or more queue circuits configured to store information indicative of parameters of the one or more previous symbols, wherein each of the one or more queue circuits is associated with a respective one of the one or more pointer conversion circuits (Giamei, Fig. 8, paragraph 130, when the specified function is a DEFLATE Conversion Call specifies a parameter block with compressed data using a dynamic-Huffman table (DHT), stating codes for symbols representing literal bytes, duplicate string lengths, end-of-block (EOB) symbol, and duplicate string pointer distances [store information indicative of parameters of the one or more previous symbols]) (Fischel, paragraph 4, task queue circuit may be associated with a priority parameter).,
a hit detection circuit configured to output parameters of the one or more previous symbols from the one or more queue circuit rather than from the history buffer for the decoder circuit to decode a second symbol based on the parameters of the one or more previous symbols being values needed to decode the second symbol (Giamei, paragraph 112, access registers 1, R.sub.1, R.sub.2, and R.sub.3 specify the address spaces containing the parameter block, first operand, second operand, and circular history buffer, respectively [parameters from block with the symbol information is separate from the history buffer]);
21.	As to claim 19, this claim is the method claim corresponding to the circuit claim 9 and is rejected for the same reasons, mutatis mutandis.

22.	Claims 10 and 20 are rejected under 35 U.S.C. 103) as being unpatentable over Giamei (US Publication Number 2020/0249948) as applied to claims 1 and 11 above, and further in view of Seng (US Publication Number 2015/0095663).
 further comprising circuit coupled to the history buffer and the expander circuit, 
wherein the one or more pointer conversion circuits, prior to or in parallel with the expander circuit inserting the values represented by the one or more previous symbols into the data stream, are configured to: 
receive a pointer value indicative of where values used for decoding the current symbol are to be retrieved from the history buffer (Giamei, paragraph 51, when the specified function is a DEFLATE Conversion Call, the contents of general register specifies to the system a number of parameters including the history buffer address and operand length [determine one or more locations within the history buffer]); 
convert the pointer value into a converted pointer value based on whether the one or more previous symbols are a literal symbol or a length-distance symbol to determine the one or more locations in the history buffer (Giamei, paragraph 70-71, the DEFLATE Conversion Call instruction performs functions related to transforming the state of data between the original (uncompressed) form of the data, and a compressed representation of the data including the symbols represent an individual byte of uncompressed data, referred to as a literal byte, or represent a reoccurring sequence of bytes of uncompressed data, referred to as a duplicate string).; and 
output the converted pointer value to the circuit, wherein the circuit, prior to or in parallel with the expander circuit inserting the values represented by the one or more previous symbols into the data stream, retrieves the values represented by the one or more previous symbols from the history buffer based on the converted pointer value (Giamei, paragraph 51 and 641, a compress/decompress component [expander circuit] is used to decompress using the compressed data symbols from the input operand location to be decoded to provide , and 
wherein the expander circuit, subsequent to or in parallel with the one or more pointer conversion circuits converting the pointer value to the converted pointer value, is configured to: receive the values represented by the one or more previous symbols from the circuit; and insert the values represented by the one or more previous symbols into the data stream (Giamei, paragraph 51 and 641, a compress/decompress component [expander circuit] is used to decompress using the compressed data symbols from the input operand location to be decoded to provide uncompressed data stored to the output operand location. Examiner notes the uncompressed data comes from the history buffer).
Giamei does not teach a memory manger circuit. Giamei teaches processing of the DEFLATE Conversion Call instruction including parameter blocks and history buffers in memory (Giamei, paragraph 70-71), but does not teach a memory manager circuit.
However, Seng teaches a memory management circuit (Seng, paragraph 66, memory management circuit 202 may represent the first status and the second status by any bit, number, or symbol).  The combination teaches a memory management unit to control the movement of data within different memories.
At the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Giamei by the teachings of Seng to use a memory management unit. The modification would have been obvious because one of ordinary skill in the art at the time of the effective filing date would have been motivated to add an overarching memory management unit to synchronize data movement between the different registers and buffer would predictable results in the organizational benefits of having a supervisory circuit to control how memory data is moved..
24.	As to claim 20, this claim is the method claim corresponding to the circuit claim 10 and is rejected for the same reasons, mutatis mutandis.
Allowable Subject Matter
25.	Claim 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
26.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art does not teach or suggest the limitation of a first queue circuit and a second queue circuit, 
wherein the current symbol is the Nth symbol in the data stream, the first queue circuit stores information indicative of parameters of the N-1 symbol, and the second queue circuit stores information indicative of parameters of the N-2 symbol, 
wherein the one or more pointer conversion circuits comprise a first pointer conversion circuit associated with the first queue circuit and a second conversion circuit associated with the second queue circuit, 
wherein the first pointer conversion circuit is configured to: 
receive, from the decoder circuit, a first pointer value and a second pointer value, wherein the first pointer value and the second pointer value are indicative of where values used for decoding the current symbol are to be retrieved from the history buffer; 
convert the first pointer value into a first converted pointer value and the second pointer value into a second converted pointer value based on information indicative of parameters of the N-1 symbol stored in the first queue circuit; and 
output the first converted pointer value and the second converted pointer value to the second pointer conversion circuit, wherein the second conversion circuit is configured to: 
receive the first converted pointer value and the second converted pointer value; and 
convert the first converted pointer value into a third converted pointer value and the second converted pointer value into a fourth converted pointer value based on information indicative of parameters of the N-2 symbol stored in the second queue circuit, 
wherein the integrated circuit further comprises a memory manager circuit configured to: 
determine the one or more locations in the history buffer based on the third converted pointer value and the fourth converted pointer value; and 
output the values represented by the one or more previous symbols stored in the determined one or more locations to the decoder circuit for the decoder circuit to decode the current symbol.
. Examiner located reference Giamei (US Publication Number 2020/0249948) teaches a DEFLATE Conversion Call instruction (Giamei, paragraph 70-71) and registers that hold parameter blocks including Huffman tables (Giamei, Fig. 8, paragraph 130).  Additionally, Reference Seng (US Publication Number 2015/0095663).teaches a memory management circuit (Seng, paragraph 66). Reference Fischel (US Publication Number 2019/0340490 Fischel teaches one or more queue circuits configured to store information indicative of parameters (Fischel, paragraph 4)
The prior art of record does not teach or suggest identifying output the first converted pointer value and the second converted pointer value to the second pointer conversion circuit, wherein the second conversion circuit is configured to: 
receive the first converted pointer value and the second converted pointer value; and 
convert the first converted pointer value into a third converted pointer value and the second converted pointer value into a fourth converted pointer value based on information indicative of parameters of the N-2 symbol stored in the second queue circuit.  Specifically, the use of multiple queue circuits processing different parameters and the taking the resulting conversion of the pointer to a second conversion to create two additional pointer values of the n-2 symbol. Therefore, claim 8 is allowable because of the limitation above in combination with all other limitations in the claim as defined by the applicant.  
27.	As to claim 18, this claim is the method claim corresponding to the circuit claim 8 and is allowable subject matter for the same reasons, mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
28.	Applicant's arguments filed on 1/27/2021 have been fully considered but they are not persuasive. Therefore, the previous 35 USC 102(a)(2) and 35 USC 103 rejections made of record have been maintained.

29.	Applicant argues the rejections of claims 1-20, on page 3 of the remarks filed on 1/27/2021, in the substance that:
	“Applicant respectfully traverses the rejections. The applied references, alone or in any combination, fail to disclose or suggest the features defined by the claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the techniques described in the applied references to arrive at the claimed features. 
	As indicated in the Interview Summary, Examiner Carmichael-Moody indicated that the cited portions of the references do not appear to disclose or suggest the claimed features. Accordingly, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. §§ 102(a)(2) and 103, as applicable, of the claims.”

	The examiner respectfully disagrees with the applicant’s assertions above because the examiner indicated in the interview that the cited portions did not appear to specify “one or more pointer conversion circuits” as claimed.  However, the examiner indicated that further search and/or consideration of the previous reference would be required.  Furthermore, upon further consideration of the reference Giamei (PGPUB No. 2020/0249948), it appears the reference does teach the claimed “one or more pointer conversion circuits”.  For example, the cited paragraph [0051] discloses that the Deflate Conversion Call instruction includes descriptions of compressed data symbols which include a pointer and a length of a duplicate string which describe the location and length of the duplicate string, which was previously processed, in relationship to the current location of data being processed.  The previously processed uncompressed form of the data is referred to as history. In one example, the history is a contiguous number of bytes in memory, which can be as large as, for instance, 32 K-bytes. Further, paragraph [0052] states that the history data is stored in a circular buffer, and therefore it is clear that the deflate conversion call instruction indicates a location in a history buffer using a pointer.  Therefore, the circuits used to acquire the history buffer pointer information from the instruction would be considered the “one or more pointer conversion circuits” as the claims merely state that the circuits “determine one or more locations within the history buffer that store one or more previous symbols of the data stream prior to or in parallel with the expander circuit”.  For example, paragraph [0064], describes that the Deflate conversion call instruction is decoded by processor (element 204) and the addresses used by the instruction are translated before the instruction is issued to compress/decompress unit (element 262) which is considered an 

30.	The examiner notes in light of compact prosecution she suggest the applicant make some clarifying amendments to the claims, as to distinguish the claims from broad interpretations.  As the claims are written currently they use language which covers different technological areas by using broad language which lacks any particular meaning in one known technological field, therefore the applicant should clarify the particulars of the invention such that it is clear which technological field the claimed invention is encompassing.  
	For example, independent claim 1 is currently rejected over the reference Giamei because the claims read on a processor which includes circuitry such as decode and execute circuitry which can be used to execute an instruction used for decompression; wherein the instruction accesses a history buffer in order to execute the instruction and insert stored values into a data stream.  The claims broadly read on a processor pipeline which merely executes instructions for decompression/compression because it is known in computer architecture to include in a processor decoders, history buffers, and execution circuitry.
	Further, paragraph [0162] of the applicant’s disclosure appears to describe that Fig. 9 (which the examiner believes to be the figure most related to claim 1) is a pipeline, but the examiner does not believe this to be the same type of “pipeline” as disclosed in paragraphs [0086 and 0088] of the applicant’s disclosure, which appears to be describing pipelines of processor cores (elements 140) which can be a variety of known CPU cores such as ARM, RISC, etc.  The use of the term “pipeline” by the applicant is an example of the use of inconsistent language which is creating some clarity issues as to what the claimed invention is 
	For example, the specification Figures 4-5 and 9 (as well as the corresponding disclosure), appear to disclose an accelerator (elements 189 of Fig. 4) which can include decompression/compression engines, wherein the engines can include a first and second stage of decompression and each stage uses different circuitry as shown in Fig. 9 (also see paragraphs [0107-0109]).  Also, paragraph [0163] appears to be discussing decoding of packets, while the claims are discussing “symbols”, this is another indication that the specification appears to be describing a network packet processing pipeline potentially, however the claims are referring to “symbols” which can broadly be interpreted as an address or pointer.  Based on the above observations the claims should be clarified to indicate what the claimed invention is directed towards.  Is it a particular decompression engine (element 208) which is comprised in an accelerator (element 189), if so is it processing pipelined packets, and how do the symbols relate to the packets?  Also, claim what the symbols are; are they addresses, literals or length-distance pairs? Or alternatively if the applicant is attempting to claim a specific network packet processing pipeline as a part of a core (element 182) of Fig. 4, the claims should be amended to reflect that this is a network processing pipeline.  
	The examiner believes that amending the claims to exclude such broad interpretations (i.e. a traditional processor pipeline including various stages such as fetch, decode, execute etc.) would move prosecution forward.  
Conclusion
31.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gopal, PGPUB No. 2011/0154169 for teaching components used for decompression according to Deflate (note:  components include a history buffer and decoder which decodes literal/length distance pairs)
Tseng, PGPUB No. 2014/0292546 for teaching a two stage decompression circuit which uses FIFO buffers to send data for a subsequent decompression operation before completing a second decompression operation
Park, PGPUB No.  2006/0220927 for teaching an arithmetic context decoder which decodes two symbols in parallel
Nomura, PGPUB No. 2006/0022848 for teaching and arithmetic context decoder which uses prediction
Bhaskar, USPAT No. 9,363,339 for teaching staged data compression in a communications system

32.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/William B Partridge/Primary Examiner, Art Unit 2183